On appeal by Russo-Asiatic Bank, order denying motions to vacate warrant of attachment and the order for service by publication affirmed, with ten dollars costs and disbursements, with leave to answer within ten days from the entry of the order herein. No opinion. The plaintiffs’ appeal was withdrawn upon the argument. Lazansky, P. J., Young and Kapper, JJ., concur; Tompkins and Davis, JJ., dissent and vote to reverse the order denying appellant’s motions and to grant said motions on the ground that the papers upon *708which said warrant was granted, supplemented by the additional affidavits submitted by respondent in opposition to the appellant’s alternative motion on affidavits to vacate said warrant, do not allege a cause of action against appellant. No facts are stated showing an obligation on the part of the appellant to pay or to secure for the respondent the amount sought to be recovered in this action, or any amount. The plaintiffs’ claim, as disclosed by the record, is against Azoff Don Bank, and such claim was asserted in the action brought by their testator against the Azoff Don Bank in 1919, which resulted in a judgment against the Azoff Don Bank for the exact amount of principal sued for in the present action.